UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x

JONATHAN DAVILA, GEORGE PUGACHEV, and                                       ANSWER TO COMPLAINT
DAMIEN DELON,                                                               BY DEFENDANTS CITY OF
                                                                            NEW YORK AND
                                                           Plaintiffs,      GIALLANZA

                              -against-                                     19 Civ. 7109 (WFK)(ST)

THE CITY OF NEW YORK, P.O. MICHAEL                                          Jury Trial Demanded
GIALLANZA, P.O. “JANE DOE” and “P.O. JOHN DOE”
1-10.

1 ‘through’ 10 inclusive, the names of the last Defendants
being fictitious, the true names of the Defendants being
unknown to the Plaintiffs(s),

                                                         Defendants.

----------------------------------------------------------------------- x

                 Defendants City of New York and Michael Giallanza, by their attorney James E.

Johnson, Corporation Counsel of the City of New York, for their Answer to the Complaint,

respectfully allege as follows:

                 1.       Deny the allegations set forth in Paragraph “1” of the Complaint, except

admit that Plaintiff purports to invoke the jurisdiction of the Court as stated therein.

                 2.       Deny the allegations set forth in Paragraph “2” of the Complaint, except

admit that Plaintiff purports to invoke the jurisdiction of the Court as stated therein

                 3.       Deny the allegations set forth in Paragraph “3” of the Complaint, except

admit that Plaintiff purports to invoke the supplemental jurisdiction of the Court as stated

therein.

                 4.       Paragraph “4” of the Complaint is an incomplete statement to which no

response is required.
               5.      Deny the allegations set forth in Paragraph “5” of the Complaint, except

admit that Plaintiff purports to proceed as stated therein.

               6.      Deny the allegations set forth in Paragraph “6” of the Complaint, except

admit that Plaintiff purports to proceed as stated therein.

               7.      Deny knowledge and information sufficient to form a belief as to the truth

of the allegations set forth in Paragraph “7” of the Complaint.

               8.      Deny knowledge and information sufficient to form a belief as to the truth

of the allegations set forth in Paragraph “8” of the Complaint.

               9.      Deny knowledge and information sufficient to form a belief as to the truth

of the allegations set forth in Paragraph “9” of the Complaint.

               10.     Deny the allegations set forth in Paragraph “10” of the Complaint insofar

as it contains averments of fact, except deny knowledge or information sufficient to form a belief

as to the truth of the allegations as they pertain to any Jane or John Doe police officers and admit

that Defendant Giallanza was a member of the New York City Police Department (hereinafter,

“NYPD”) on August 23, 2019, and that Plaintiff purports to sue them as stated therein; insofar as

it contains conclusions of law, no response is required.

               11.     Deny the allegations set forth in Paragraph “11” of the Complaint insofar

as it contains averments of fact, except admit that on August 23, 2019, Defendant Giallanza was

employed by the City of New York as a member of NYPD and held the rank of Police Officer,

and that Plaintiff purports to sue Defendant Giallanza as stated therein; insofar as it contains

conclusions of law, no response is required.

               12.     Deny the allegations set forth in Paragraph “12” of the Complaint except

admit that New York City is a municipal corporation duly organized and exiting under the laws



                                                -2-
of the State of New York and that on August 23, 2019, Defendant Giallanza was employed by

the City of New York as a member of NYPD.

                13.     Paragraph “13” of the Complaint contains conclusions of law rather than

allegations of facts, and therefore no response is required.

                14.     Deny the allegations set forth in Paragraph “14” of the Complaint, except

admit that on August 23, 2019, at 53rd Street in Brooklyn, New York, Plaintiff Davila was

driving a 2016 Nissan Altima and that Plaintiffs Pugachev and DeLeon were passengers inside

said vehicle.

                15.     Deny the allegations set forth in Paragraph “15” of the Complaint, except

admit that on August 23, 2019, Defendant Giallanza observed a 2016 Nissan Altima without its

headlights on and failing to signal, and that Defendant Giallanza thereafter was involved in a

traffic stop of said vehicle.

                16.     Deny the allegations set forth in Paragraph “16” of the Complaint, except

admit that on August 23, 2019, Plaintiffs were handcuffed, that Defendant Giallanza was the

assigned arresting officer of Plaintiffs, and that, upon information and believe, on that date

Plaintiff Pugachev was younger than 18 years old.

                17.     Deny the allegations set forth in Paragraph “17” of the Complaint, except

admit that on August 23, 2019, NYPD members transported the 2016 Nissan Altima in which

Plaintiffs were driving to the 72nd Precinct.

                18.     Deny the allegations set forth in Paragraph “18” of the Complaint, except

admit that on August 23, 2019, Plaintiffs were transported to the 72nd Precinct in NYPD vehicles.




                                                -3-
               19.      Deny the allegations set forth in Paragraph “19” of the Complaint, except

admit that on August 23 and 24, 2019, the arrests of Plaintiffs were processed at the 72nd

Precinct.

               20.      Deny the allegations set forth in Paragraph “20” of the Complaint, except

admit that on August 24, 2019, Plaintiffs were transported to Brooklyn Central Booking.

               21.      Deny knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in Paragraph “21”of the Complaint, except admit that on August 24,

2019, the District Attorney’s Office declined to prosecute Plaintiffs Pugachev and DeLeon and

that on August 25, 2019, Plaintiffs Pugachev and DeLeon were released from police custody.

               22.      Deny the allegations set forth in Paragraph “22” of the Complaint, except

admit that on August 25, 2019, Plaintiff Davila was arraigned in Criminal Court and released on

his own recognizance.

               23.      Deny the allegations set forth in Paragraph “23” of the Complaint, except

admit that on August 25, 2019, pursuant to Criminal Court complaint under Kings County

Docket No. CR-031597-19KN, the District Attorney’s Office charged Plaintiff Davila with

operating a vehicle without signal lights in violation of New York Vehicle and Traffic Law

(“VTL”) § 376(1)(A)(I) and unsafe turn/ failure to signal, in violation of VTL § 1163(A)(I).

               24.      Deny the allegations set forth in Paragraph “24” of the Complaint, except

admit that on October 4, 2019, the proceedings under Kings County Docket No. CR-031597-

19KN was Adjourned in Contemplation of Dismissal.

               25.      Deny the allegations set forth in Paragraph “25” of the Complaint, except

admit that Defendant Giallanza was the assigned arresting officer of Plaintiffs and that on August

24, 2019, a 2016 Nissan Altima registered to Plaintiff DeLeon was vouchered.



                                               -4-
               26.     Deny knowledge of information sufficient to form a belief as to the

allegations contained in Paragraph “26” of the Complaint.

               27.     Deny the allegations set forth in Paragraph “27” of the Complaint, except

deny knowledge or information sufficient to form a belief as to the truth of the allegations as

they pertain to any Jane or John Doe police officers.

               28.     Deny knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in Paragraph “28” of the Complaint.

               29.     Deny the allegations set forth in Paragraph “29” of the Complaint, except

admit that on August 23, 2019, Plaintiffs violated New York Penal Law § 221.05 with respect to

marijuana found inside the 2016 Nissan Altima occupied by Plaintiffs and that Plaintiff Davila

violated the VTL with respect to failing to activate headlights and turn signal while driving the

vehicle.

               30.     Deny the allegations set forth in Paragraph “30” of the Complaint.

               31.     Deny the allegations set forth in Paragraph “31” of the Complaint.

               32.     Deny the allegations set forth in Paragraph “32” of the Complaint insofar

as it contains averments of fact; insofar as it contains conclusions of law, no response is required.

               33.     Deny the allegations set forth in Paragraph “33” of the Complaint.

               34.     Deny the allegations set forth in Paragraph “34” of the Complaint.

               35.     Deny the allegations set forth in Paragraph “35” of the Complaint insofar

as it contains averments of fact; and state that there are no factual allegations to support a claim

of excessive force, insofar as it contains conclusions of law, no response is required.

               36.     Deny the allegations set forth in Paragraph “36” of the Complaint.




                                                -5-
                37.    Deny the allegations set forth in Paragraph “37” of the Complaint, except

admit that on December 19, 2019, Plaintiffs commenced this action.

                38.    In response to the allegations set forth in Paragraph “38” of the Complaint,

Defendants repeat the responses set forth in the preceding Paragraphs of this pleading, as if fully

set forth herein.

                39.    Deny the allegations set forth in Paragraph “39” of the Complaint insofar

as it contains averments of fact; and state that there are no factual allegations to support a claim

of excessive force, insofar as it contains conclusions of law, no response is required.

                40.    Deny the allegations set forth in Paragraph “40” of the Complaint insofar

as it contains averments of fact; insofar as it contains conclusions of law, no response is required.

                41.    Deny the allegations set forth in Paragraph “41” of the Complaint, and its

subparts.

                42.    Deny the allegations set forth in Paragraph “42” of the Complaint.

                43.    In response to the allegations set forth in Paragraph “43” of the Complaint,

Defendants repeat the responses set forth in the preceding Paragraphs of this pleading, as if fully

set forth herein.

                44.    Paragraph “44” of the Complaint contains conclusions of law rather than

allegations of facts, and therefore no response is required.

                45.    Deny the allegations set forth in Paragraph “45” of the Complaint, except

deny knowledge or information sufficient to form a belief as to the truth of the allegations as

they pertain to any Jane or John Doe police officers.

                46.    Deny the allegations set forth in Paragraph “46” of the Complaint, except

deny knowledge or information sufficient to form a belief as to the truth of the allegations as



                                                -6-
they pertain to any Jane or John Doe police officers and state that there are no factual allegations

to support a claim of excessive force.

                47.     Deny the allegations set forth in Paragraph “47” of the Complaint, except

deny knowledge or information sufficient to form a belief as to the truth of the allegations as

they pertain to any Jane or John Doe police officers.

                48.     Deny the allegations set forth in Paragraph “48” of the Complaint.

                49.     Deny the allegations set forth in Paragraph “49” of the Complaint, and

respectfully refer the Court to the report and newspaper article cited therein for a full recitation

of their contents.

                50.     Paragraph “50” of the Complaint does not include factual allegations to

which a response is required and respectfully refer the Court to the newspaper article cited

therein for a full recitation of its contents.

                51.     Deny the allegations set forth in Paragraph “51” of the Complaint, and

respectfully refer the Court to the case law cited therein for a full recitation of its contents.

                52.     Deny the allegations set forth in Paragraph “52” of the Complaint, and

respectfully refer the Court to the reports cited therein for a full recitation of their contents.

                53.     Paragraph “53” of the Complaint does not include factual allegations to

which a response is required, and respectfully refer the Court to the newspaper articles cited

therein for a full recitation of their contents.

                54.     Deny the allegations set forth in Paragraph “54” of the Complaint.

                55.     Deny the allegations set forth in Paragraph “55” of the Complaint insofar

as it contains averments of fact; insofar as it contains conclusions of law, no response is required.




                                                   -7-
                56.     Deny the allegations set forth in Paragraph “56” of the Complaint, and

respectfully refer the Court to the case law cited therein for a full recitation of its contents.

                57.     Deny the allegations set forth in Paragraph “57” of the Complaint.

                58.     Deny the allegations set forth in Paragraph “58” of the Complaint insofar

as it contains averments of fact; insofar as it contains conclusions of law, no response is required.

                59.     Deny the allegations set forth in Paragraph “59” of the Complaint, and its

subparts.

                60.     Deny the allegations set forth in Paragraph “60” of the Complaint insofar

as it contains averments of fact; insofar as it contains conclusions of law, no response is required.

                               FIRST AFFIRMATIVE DEFENSE:

               61.      The Complaint fails to state a claim upon which relief can be granted

because Plaintiffs’ arrests were supported by probable cause, Plaintiffs Pugachev and DeLeon

were not prosecuted, and Plaintiffs cannot establish municipal liability.

                             SECOND AFFIRMATIVE DEFENSE:

                62.     As to Plaintiff Davila, the Complaint fails to state a claim for malicious

prosecution because the criminal proceeding against him did not terminate in Plaintiff Davila’s

favor.

                               THIRD AFFIRMATIVE DEFENSE:

                63.     Defendant City of New York has not violated any rights, privileges, or

immunities under the Constitution or laws of the United States or the State of New York or any

political subdivision thereof, or any acts of Congress providing for the protection of civil rights,

because there was probable cause for Plaintiffs’ arrests on August 23, 2019 based on the

observations of VTL and/or New York State Penal Law violations.



                                                 -8-
                             FOURTH AFFIRMATIVE DEFENSE:

                  64.   Any claim of excessive use of force is not supported by the factual

allegations to support a claim of excessive force and any force involved in Plaintiffs’ arrest was

not excessive and was limited to what would be reasonable to take them into custody on August

23, 2019.

                              FIFTH AFFIRMATIVE DEFENSE:

                  65.   Any injuries alleged to have been sustained resulted from Plaintiffs’ own

culpable or negligent conduct, and/or the conduct of third parties, and was not the proximate

result of any act of Defendants.



                              SIXTH AFFIRMATIVE DEFENSE:

                  66.   At all times relevant to the acts alleged in the Complaint, the duties and

functions of Defendant City of New York’s officials entailed the reasonable exercise of proper

and lawful discretion, because Plaintiffs violated sections of the New York Penal Law, and

Plaintiff Davila violated sections of the VTL. Therefore, the City of New York is entitled to

governmental immunity from liability under state law.

                            SEVENTH AFFIRMATIVE DEFENSE:

                  67.   At all times relevant to the acts alleged in the Complaint, Defendant

Giallanza acted reasonably in the proper and lawful exercise of his discretion, as it was

reasonable to belief that Plaintiff Davila could be arrested for violating sections of the VTL

which independently gave rise to probable cause to arrest him, and that all Plaintiffs could be

arrested for violating the sections of the New York Penal Law which gave rise to probable cause

to arrest them.



                                               -9-
                           EIGHTH AFFIRMATIVE DEFENSE:

              68. At all times relevant to the acts alleged in the Complaint, Defendant Giallanza

had probable cause to arrest Plaintiffs for violating the New York Penal Law, and Plaintiff

Davila for violating the VTL, because Defendant Giallanza had reason to believe that on August

23, 2019, Plaintiff Davila was operating a motor vehicle in violation of the VTL and that the

Plaintiffs possessed marijuana in violation of sections of the New York Penal Law.

                            NINTH AFFIRMATIVE DEFENSE:

              69. Defendant Giallanza has not violated any clearly established constitutional or

statutory right of which a reasonable person would have known and, therefore, is protected by

qualified immunity because Defendant Giallanza reasonably believed that on August 23, 2019,

that probable cause existed to seize Plaintiff Davila on suspicion of violating sections of the

VTL, and all Plaintiffs on suspicion of violating sections of the New York Penal Law.

                            TENTH AFFIRMATIVE DEFENSE:

              70. At all times relevant to the acts alleged in the Complaint, Plaintiffs’ arrests

and detentions were lawful under the circumstances because probable cause existed to seize

Plaintiffs on suspicion of violating sections of the New York Penal Law and/or the VTL.

                         ELEVENTH AFFIRMATIVE DEFENSE:

              71. To the extent Plaintiffs assert state law claims, they may be barred by his

failure to comply with the conditions precedent to suit under New York General Municipal Law

§ 50-e because Plaintiffs did not timely serve a notice of claim with respect to any state law

claims.




                                             - 10 -
                           TWELFTH AFFIRMATIVE DEFENSE:

               72. To the extent Plaintiffs assert state law claims, they may be barred by his

failure to comply with the conditions precedent to suit under the New York General Municipal

Law because Plaintiffs have not fully complied with the pleading requirements of General

Municipal Law § 50-i.

                        THIRTEENTH AFFIRMATIVE DEFENSE:

               73. Punitive damages cannot be assessed against the City of New York because

such damages are assessments over and above the amount necessary to compensate Plaintiffs.

                        FOURTEENTH AFFIRMATIVE DEFENSE:

               74. Punitive damages cannot be assessed against Defendant Giallanza in his

official capacity pursuant to 42 U.S.C. § 1983.

       WHEREFORE, Defendants City of New York and Michael Giallanza request judgment

dismissing the Complaint in its entirety, together with the costs and disbursements of this action,

and such other and further relief as the Court may deem just and proper.

Dated: New York, New York
       March 31, 2020
                                      JAMES E. JOHNSON
                                      Corporation Counsel of the City of New York
                                      Attorney for Defendants City of New York and Giallanza
                                      100 Church Street
                                      New York, New York 10007
                                      (212) 356-5051

                                      By:
                                             Corey S. Shoock                   /s
                                             Corey S. Shoock
                                             Senior Counsel
                                             Special Federal Litigation Division
To:    Paul Hale, Esq (via ECF)
       Attorney for Plaintiff
       26 Court Street, Suite 913
       Brooklyn, New York 11242

                                              - 11 -
19 Civ. 7109 (WFK)(ST)
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


JONATHAN DAVILA, GEORGE PUGACHEV, and DAMIEN DELEON,

                                                                                                           Plaintiffs,

                                                  -against-

THE CITY OF NEW YORK, P.O. MICHAEL GIALLANZA, P.O. “JANE
DOE” and “P.O. JOHN DOE” 1-10.

1 ‘through’ 10 inclusive, the names of the last Defendants being fictitious, the
true names of the Defendants being unknown to the Plaintiffs(s),

                                                                                                    Defendants.

                ANSWER TO COMPLAINT
     BY DEFENDANTS CITY OF NEW YORK AND GIALLANZA


                             JAMES E. JOHNSON
                  Corporation Counsel of the City of New York
             Attorney for Defendants City of New York and Giallanza
                               100 Church Street
                           New York, New York 10007

                                  Of Counsel: Corey S. Shoock
                                      Tel: (212) 356-5051


       Due and timely service is hereby admitted.

       New York, N.Y. ..............................................................., 2020

       .............................................................................................Esq.

       Attorney for ................................................................................
